Citation Nr: 0420568	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  93-16 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for right-sided pain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from January 1986 to May 1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO), which denied entitlement to service 
connection for right-side pain due to an undiagnosed illness.  
The case was originally filed and denied at the Muskogee, 
Oklahoma RO and has since been transferred to the Nashville, 
Tennessee RO, which now controls the claims folder.  

This case was remanded in May 1995, May 1997 and February 
2001 for further development.  The case has been returned to 
the Board.  

It appears that the veteran has raised the issue of 
entitlement to service connection for fibromyalgia.  That 
matter is referred to the RO for appropriate action.  

While the case was undergoing development, the issue of 
service connection for migraine headaches was granted by the 
RO.  As this is a complete grant of the benefits requested as 
to this benefit, this issue is moot.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Medical evidence reflects that the veteran has been 
diagnosed with right-sided pain, based on her reported 
history of complaints of this disability.  She has had 
complaints of pain since service.

3.  The veteran's symptoms of right-sided pain have been 
associated with undifferentiated somatoform disorder.  

4.  The veteran has been afforded several examinations to 
determine her disability.  Her right-sided joint pain has 
been attributed to a somatoform disorder, symptoms of which 
have been present since service.


CONCLUSION OF LAW

With resolution of reasonable doubt, the veteran does have 
right-sided pain due to a neuropsychiatric disorder 
(somatoform disorder) which was incurred in service in the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.317 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In light of the following favorable decision, the Board finds 
that the notice and duty to assist provisions of the law with 
respect to the issue of service connection for right-sided 
pain claimed as an undiagnosed illness have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

II.  Factual Background

The veteran's service medical records reflect that she 
reported right-sided pain during service.  

An April 1988 report shows that the veteran complained of 
right lower quadrant discomfort, which occurred two weeks ago 
and got better but recurred.  On examination the veteran's 
abdomen was soft, non-tender, without masses or megaly.  The 
impression was abdominal pain, resolved, and the plan was to 
rule out pregnancy.  

A periodic medial examination of June 1991 showed that the 
veteran was evaluated as normal with no mention of right-
sided pain or disability.  

A July 1991 report showed that the veteran had three months 
of pelvic pain right lower quadrant.  A pelvic ultrasound of 
July 1991 revealed the ovaries to be within normal limits of 
size and echogenicity, both measuring approximately three 
centimeters.  The uterus itself was slightly lobulated and 
retroverted.  The examination did not preclude the presence 
of endometriosis.  

Another report of July 1991 showed that the veteran underwent 
a laparoscopy.  Preoperative diagnosis was pelvic pain of 
unknown cause; rule out endometriosis.  The findings were 
that the veteran had the preoperatively describes cervicitis 
but no other significant gross pathology was found.  There 
was a small nodularity on the right posterior surface of the 
uterus, which was whitish in color and strongly suggested a 
subserosal fibromyoma, but this only measured something in 
the range of three millimeters in size.  There was no gross 
evidence of disease.  The postoperative diagnosis was 
unexplained pelvic pain.  

An August 1991 report showed that the veteran complained of 
right lower quadrant pain for four months and painful sex.  
The examination revealed full range of motion of the hip with 
some discomfort anteriorly at the thigh and femoral neck, 
slightly increased with external rotation.  The assessment 
was possible muscle skeletal or ligament involvement.  The 
plan was to refer to physical therapy clinic.  

A December 1991 report showed that the veteran complained of 
a six-month history of right lower quadrant abdominal pain 
with radiation to the anterior right thigh, which was 
described as dull and sharp.  The objective findings were 
mild tenderness to palpitation, right lower quadrant 
immediately medial to the anterior superior iliac spine, with 
pain increasing with resistance to the right oblique 
abdominal musculature.  Pelvic x-rays with frog leg laterals 
appeared within normal limits.  All active range of motion 
and passive range of motion of the right hip increased right 
lower quadrant pain.  The assessment was to rule out chronic 
right lower abdominal strain.  The plan was home program and 
progressive resistive exercises to the abdominal muscles.  

On expiration of term of service examination of February 
1992, the veteran reported chronic right lower quadrant pain 
for eight months.  She also reported that a laparoscopy was 
done in June 1991 to determine the side pain, which revealed 
negative results.  

On VA examination of September 1995, the veteran complained 
of side pain.  She reported that the pain in the right lower 
abdomen went down the ventral right thigh to the entire lower 
limb including heel and entire foot.  The pain was associated 
with numbness of the right lower extremity including the 
foot.  The diagnoses were chronic arthralgia, right 
sacroiliac joint and recurrent mechanical lower back pain, 
right.  

On VA muscle examination of September 1996, the veteran 
reported intermittent pain on the average of two times a 
month, for about two hours up to three days.  X-ray films of 
the pelvis revealed no bone or joint abnormalities.  X-ray 
films of the lumbosacral spine revealed the finding of 
spondylolysis, bilaterally at L5.  There was no 
spondylolisthesis.  X-ray films of both hips revealed no bone 
or joint abnormality.  X-ray films of both femora revealed no 
bone or joint abnormalities.  The diagnosis was incidental 
finding of spondylolysis at L5, bilaterally with 
spondylolisthesis.  The examiner reported that he did not 
elicit any physical or x-ray findings of a musculoskeletal 
problem that would explain the veteran's clinical symptoms.  

On VA mental disorders examination of October 1996, the 
veteran was diagnosed with undifferentiated somatoform 
disorder, a history of pelvic pain, undiagnosed, a history of 
right lower extremity pain, and a history of laparoscopy.  
Her Global Assessment Functioning (GAF) score was 71-80.  The 
examiner reported that based on the records available and the 
veteran's history as she provided, she had repeated 
comprehensive physical examinations, by numerous specialists, 
which revealed no specific or definite etiology for her 
symptoms.  He further reported that the signs and symptoms 
comprising the veteran's undifferentiated somatoform disorder 
was after her return from the Persian Gulf, probably in 1991.  

A private medical report dated August 1997, reported that the 
veteran had been suffering for several years with pain that 
radiated from her inguinal area down the anterior aspect of 
her thigh, across her knee, down into her right foot.  There 
was no back pain and there was no sciatic notch pain.  On 
examination the veteran revealed no pain on straight leg 
raising, normal strength, sensation, and normal reflexes.  
The examiner reported that the problem with her examination 
was more consistent with the right L4 radiculopathy in the 
distribution of the femoral nerve rather than a sciatic 
nerve.  He recommended that the veteran see another examiner 
who should perform an electromyograph (EMG) nerve study and 
consider starting the veteran on neuroleptics to treat the 
pain.  

A private medical report dated September 1997, reported that 
the veteran had a problem with pain over the right leg for 
about five or six years.  She reported that it originated in 
the inguinal area and radiated sown the anterior lateral 
thigh to the knee, sometimes extending into the anterior 
lower leg and dorsum of the foot.  She reported that the pain 
started back in Saudi Arabia while she was on active duty and 
lifting some gas cans for generators.  The assessment was 
that the electrophysiologic study was normal showing no 
evidence of lumbar radiculopathy or femoral neuropathy at the 
inguinal ligament.  The examiner reported that most of the 
veteran's symptoms could be explained on the basis of a 
lateral femoral cutaneous nerve syndrome.  The examiner could 
not explain the paresthesia over the anterior lower leg, but 
suspected that it was related on a perceptual basis to her 
myalgia paresthetica.  

On VA examination of May 1999 the veteran complained of 
headaches and right-sided pain.  She reported a history of 
intermittent right-sided pain and numbness for years.  She 
reported that intermittently, her pain was spreading from her 
right hip down her left leg, and it is associated with some 
numbness.  She described a pins and needles sensation.  She 
reported that her right leg was sometimes weak.  She reported 
having a bone scan and a laparoscopy.  The bone scan was 
unavailable and the laparoscopy was normal.  She reported 
that she was told that her pain was secondary to degenerative 
disc disease involving the lumbar spine with nerve 
compression.  She reported being given a diagnosis of both 
musculoskeletal pain and lumbar radiculopathy.  She described 
the pain as mild to moderately limiting.  Physical 
examination of the lumbar spine revealed full range of motion 
with normal forward flexion, extension backward, lateral 
flexion and rotation.  The veteran reported a mild decrease 
in sensation to light touch over the right thigh and right 
anterior tibia.  The diagnosis was right lower extremity pain 
and weakness, likely secondary to radiculopathy, which 
appeared to be mildly limiting.  

On VA examination of July 1999, the veteran reported side 
pain due to an undiagnosed illness during service in the 
Persian Gulf War.  The veteran complained of pain from the 
right hip extending down the right lower extremity.  There 
had been no trauma, and the veteran denied abdominal/pelvis 
or bowel/bladder problems.  The examiner's opinion was that 
the veteran's symptoms were hip pain, more radicular in 
nature, and in view of no gynecology symptoms, a pelvic 
examination was not done.  

On VA examination of August 2001, the veteran reported that 
she had been evaluated for headaches and chronic right arm 
pain.  She reported that she had nerve conduction velocity 
tests as well as EMGs and her neurologist was unsuccessful in 
finding any etiology for her pain.  The impression was 
chronic right arm pain with migraines, currently unknown 
etiology.  

On VA examination of October 2001, the diagnosis for the 
veteran's chronic right leg and right arm pain was that there 
was a neurological component to these complaints.  The 
examiner reported that the history indicated that the leg 
pain and associated right lower quadrant pain began during 
service.  The examiner opined that the development, three or 
four years ago, of pain in the right arm was possibly a part 
of the same illness, given the similar quality of those 
symptoms, although there was not an adequate diagnosis to 
convincingly say that these are both connected to the same 
underlying illness.  

On VA examination of December 2002, the examiner reported 
that the veteran's right-sided pain developed in the inguinal 
region radiating down the right leg to the foot, while in 
service in the early 1990s.  No specific cause for the pain 
had ever been determined.  It was not associated with a 
specific injury.  It was not accompanied by weakness.  There 
was no sensory disturbance that appeared typical for nerve 
root or peripheral nerve injury on examination.  Deep tendon 
reflexes were intact.  Thus the examiner stated that it was 
not clear that the pain arose from nerve injury.  No other 
anatomic lesion of the lumbar spine, pelvis or leg had been 
identified.  The disability's only connection to military 
service was that it begun while the veteran was in the 
military.  Extensive evaluations including magnetic resonance 
imaging (MRI) scanning and EMG studies over many years had 
failed to identify a specific cause.  

On VA examination of April 2003, it was the examiner's 
impression that the right-sided pain was of unknown etiology.  
The examiner reported that he did not believe that the 
veteran's right-sided pain was related to her migraine 
headaches.  The examiner reported that he could not find any 
objective evidence about the disability whatsoever in the 
veteran's record.  He reported that examinations, which have 
included laparoscopy, CT scan, MRI, and electrocardiogram, 
have proven unsuccessful in determining the disability or 
abnormality.  It appeared that this had been a subjective 
disability reported per the veteran.  The examiner was unable 
to provide a nexus between the veteran's complaints and 
military service.  He reported that it was not reasonable to 
come up with a connection, as no physician had been able to 
determine an etiology of her pain nor have they been able to 
quantify a disability from it.  The examiner reported that he 
did not feel that any additional testing was warranted.  He 
also reported that it was at least as likely as not that the 
right-sided pain was not related to the veteran's time in the 
military in the Persian Gulf War.  

On VA specialist medical opinion of April 2004, the veteran 
history of treatment for right-sided pain was evaluated.  The 
examiner opined that the post-laparoscopy right lower 
quadrant did not persist long; the veteran insisted that 
those were unrelated to the current right upper extremity and 
right lower extremity pains.  The examiner stated that the 
only diagnosis that could hold up to scrutiny was 
undifferentiated somatoform disorder.  He reported that while 
that illness began soon after the veteran's service in the 
Persian Gulf, it was unlikely that such service caused the 
illness.  


III.  Legal Criteria/Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The veteran prevails in either 
event.  However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  That statute, in part, added a new section 1117 to 
Title 38, United States Code.  Section 1117 authorized VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.  

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia Theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602 (a)(1) added 38 U.S.C. § 1118, 
which codified the presumption of service connection for an 
undiagnosed illness.  

In November 2001, VA issued an interim final rule that 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.  

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amended various provisions of 38 U.S.C. §§ 
1117, 1118, including a complete revision of § 1117(a), which 
now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).  

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) An undiagnosed illness. (B) A medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms. (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.  

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue.  (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache.  (4) Muscle pain.  (5) Joint pain.  (6) 
Neurological signs and symptoms.  (7) Neuropsychological 
signs or symptoms.  (8) Signs or symptoms involving the upper 
or lower respiratory system.  (9) Sleep disturbances.  (10) 
Gastrointestinal signs or symptoms.  (11) Cardiovascular 
signs or symptoms.  (12) Abnormal weight loss. (13) Menstrual 
disorders.  

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective date 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 C.F.R. § 
3.317(a)(1)(i) (2002)). 

In June 2003, 38 C.F.R. § 3.317 was amended to reflect the 
changes in § 1117.  In pertinent part, the changes expanded 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  See 68 Fed. Reg. 34539, 34540 
(2003) (to be codified at 38 C.F.R. § 3.317).  

Regulation 38 C.F.R. § 3.317 was also amended to expand the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or 
symptoms."  This rulemaking was meant to clarify this 
category of illnesses by defining the term "medically 
unexplained chronic multisymptom illness" in new § 
3.317(a)(2)(ii) to mean "a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities." Also, "Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained."  See 68 Fed. Reg. 34539, 
34540 (2003) (to be codified at 38 C.F.R. § 3.317).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93(1993).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board finds that service connection is warranted for 
right-sided pain due to a neuropsychiatric (somatoform 
disorder).  The longitudinal review of the evidence on file 
reveals the onset of the complaints during service, with 
continued complaints since.  There are numerous complaints 
that the examiners have been unable to attribute to any 
pathology.  Most recently, it was attributed to the 
somatoform disorder.  While it has been suggested this is 
unrelated to service the Board does not agree.  The 
complaints of the right-sided pain, due to various etiologies 
have existed since service, and the pathology has most 
recently been related to a neuropsychiatric disorder.  Under 
the provisions of direct service connection and the new 
38 C.F.R. § 3.317, there is a basis to grant service 
connection.

The veteran's service records indicate that she served in 
Southwest Asia in 1991 and was awarded the Southwest Asia 
Service Medal with two Bronze Service Stars, Kuwait 
Liberation Medal and Overseas Service Bar.  In service and 
post-service medical records indicate that the veteran has 
complained of right-sided pain since her discharge from 
service.  An April 1988 report shows that the veteran 
complained of right lower quadrant discomfort, which occurred 
two weeks ago and got better but recurred.  The impression 
was abdominal pain, resolved, and the plan was to rule out 
pregnancy.  A July 1991 report showed that the veteran had 
three months of pelvic pain right lower quadrant.  Another 
report of July 1991 showed that the veteran underwent a 
laparoscopy.  Preoperative diagnosis was pelvic pain of 
unknown cause; rule out endometriosis.  The postoperative 
diagnosis was unexplained pelvic pain.  

Additionally, an August 1991 report showed that the veteran 
complained of right lower quadrant pain for four months.  The 
assessment was possible muscle skeletal or ligament 
involvement.  A December 1991 report showed that the veteran 
complained of a six-month history of right lower quadrant 
abdominal pain with radiation to the anterior right thigh, 
which was described as dull and sharp.  The objective 
findings were mild tenderness to palpitation, right lower 
quadrant immediately medial to the anterior superior iliac 
spine, with pain increasing with resistance to the right 
oblique abdominal musculature.  The assessment was to rule 
out chronic right lower abdominal strain.  On expiration of 
term of service examination of February 1992, the veteran 
reported chronic right lower quadrant pain for eight months.  
She also reported that a laparoscopy was done in June 1991 to 
determine the side pain, which revealed negative results.  

In an October 1996 VA mental disorders examination report, 
the veteran was diagnosed with undifferentiated somatoform 
disorder, a history of pelvic pain, undiagnosed, a history of 
right lower extremity pain, and a history of laparoscopy.  
The examiner reported that based on the records available and 
the veteran's history as she provided, she had repeated 
comprehensive physical examinations, by numerous specialists, 
which revealed no specific or definite etiology for her 
symptoms.  He further reported that the signs and symptoms 
comprising the veteran's undifferentiated somatoform disorder 
was after her return from the Persian Gulf, probably in 1991.  

On VA examination of December 2002, the examiner reported 
that the veteran's right-sided pain developed in the inguinal 
region radiating down the right leg to the foot, while in 
service in the early 1990s.  No specific cause for the pain 
had ever been determined.  He further reported that the 
disability's only connection to military service was that it 
begun while the veteran was in the military.  Furthermore, 
extensive evaluations including magnetic resonance imaging 
(MRI) scanning and EMG studies over many years had failed to 
identify a specific cause of the veteran's disability.  

As noted above, regulation 38 C.F.R. § 3.317 was amended to 
expand the definition of "qualifying chronic disability" to 
include a "medically unexplained chronic multisymptom 
illness that is defined by a cluster of signs or symptoms."  
The evidence clearly suggests that the veteran has a 
diagnosed illness without conclusive pathophysiology or 
etiology, which is characterized by overlapping symptoms and 
signs and has features such as pain, disability out of 
proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  

For the foregoing reasons, there is a basis for granting 
service connection for right-sided pain due to a somatoform 
disorder that was more likely than not incurred in wartime 
service. 




ORDER

With resolution of reasonable doubt in the appellant's favor, 
entitlement to service connection for right-sided pain due to 
somatoform is granted.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



